Citation Nr: 0434484	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  96-51 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for a right hip 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 1996 and 
October 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In January 1999, a hearing was held before a Member of the 
Board no longer employed at the Board of Veterans' Appeals.

This case was the subject of a December 2000 Order of the 
Court of Appeals for Veterans Claims (Court), granting a 
Joint Motion for Remand of the parties dated in November 
2000, and vacating a July 1999 Board decision in this matter. 

This case was further the subject of a Board remand dated in 
January 2004.

Information in the claims file indicates that the appellant 
is currently represented by Eric C. Conn, P.S.C.  However, in 
correspondence received in October 2004, the veteran 
indicated he did not have a representative in this case.  
Thus, any indication of representation by Mr. Conn of the 
veteran has been omitted from the title page of this 
document.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In January 1999, the veteran attended a Board hearing with a 
Member of the Board (now referred to as Veterans Law Judges) 
no longer employed at the Board of Veterans' Appeals.  In 
light of the requirement that a Veterans Law Judge who 
conducts a hearing on an appeal must participate in any 
decision made on that appeal, the veteran in December 2004 
exercised his right to request a new videoconference hearing 
before a Veterans Law Judge at the RO.  See 38 C.F.R. 
§§ 20.700(e), 20.707.  Accordingly, the case must be remanded 
to the RO to schedule a Board videoconference hearing. 

The case is thus remanded for the following:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal. Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until he 
is notified. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




